JACKSON, Chief Justice.
This bill was brought by the complainant against the defendant as executor of the will of her aunt, for account touching certain chattels, and especially for two thousand dollars, all of which was bequeathed as a legacy to complainant in an item of decedent’s will. The defendant demurred on the ground that there was no equity in the bill, and that the remedy at law was adequate and complete. The court overruled this demurrer and error is assigned here thereon.
The relation between the parties is that of trustee and cestui que trust, and in such cases equity has jurisdiction. Code, §§3130, 3193 ! 61 Ga., 125.
Besides, fraudulent conduct is charged in the bill. Even if a court of common law had concurrent jurisdiction, that would not oust equity on matters within its *748peculiar province. Code, §3096. Our courts of equity have generally the same jurisdiction as English chancery courts. Code, §3100. And-in England the jurisdiction is clear. Williams on Ex’rs, 1645 ; 5 Term., 690.
Judgment affirmed.